Citation Nr: 0433710	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  99-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to May 
1985, with five years and 11 months of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in September 2004.


FINDING OF FACT

The veteran does not currently have any residuals of multiple 
sclerosis.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 30 percent for 
multiple sclerosis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8018 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

In a remedial February 2003 VCAA notice letter, the RO 
informed the veteran of the evidence needed to substantiate 
her claim, the evidence which VA would obtain, and the 
evidence which she should identify or submit.  The RO's 
letter advised the veteran that VA would attempt to obtain 
relevant evidence which she identified but that it was her 
responsibility to submit appropriate evidence in support of 
her claim.  The veteran was given contact information if she 
had questions or needed assistance.  A supplemental statement 
of the case furnished to the veteran in July 2004 advised the 
veteran of the reasons and bases for the continued denial of 
her claim.      

The RO's letter to the veteran and the supplemental statement 
of the case satisfied the first three elements of notice 
discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession she thought was relevant to her claim, it did, 
as noted above, advise her that it was her ultimate 
responsibility to support her claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's VA treatment records and 
afforded her VA examinations to evaluate her service 
connected disability.  The veteran and her representative 
have not identified any additional evidence relevant to the 
issue on appeal.  The Board, therefore, finds that the case 
is ready for appellate review.

II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.124a, pertaining to ratings for neurological 
conditions and convulsive disorders, provides that, with the 
exceptions noted, disability from the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.

38 C.F.R. § 4.124a, Diagnostic Code 8018, pertaining to 
multiple sclerosis, provides that the minimum rating shall be 
30 percent.  A Note to the diagnostic code provides as 
follows: It is required for the minimum ratings for residuals 
under diagnostic codes 8000-8025 that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other diseases or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.

III. Factual Background and Analysis

In October 1993, the Director of a VA neurology service 
reported that the veteran's history of symptoms including 
visual acuity problems, ataxia, and numbness and weakness was 
compatible with a diagnosis of multiple sclerosis (MS).

At a VA eye examination in February 1998, the diagnosis was 
virtually no clinical deficiencies or disabilities regarding 
the veteran's visual status.

At a VA brain and spinal cord examination in February 1998, 
although the clinical presentation was suggestive of MS, all 
objective tests were essentially within normal limits.

At a VA brain and spinal cord examination in May 1999, it was 
noted that when  the veteran was evaluated in February 1999 
she had a normal motor examination and normal fine motor 
movements.  At that time she did not report any significant 
neurological abnormalities except for a possible mild right 
hemiparetic gait.  On an MRI there was no evidence of MS 
plaques.  The veteran had multiple subjective complaints but 
the examiner did not detect any significant neurological 
deficit on her examination.  He recommended a complete workup 
for MS if the veteran continued to complain of symptoms.

The Board notes that, although VA treatment records during 
the appeal period note a history of MS, recent evaluations of 
the veteran by medical specialists have shown no significant 
current symptomatology of MS and, in fact, have not shown 
clinical signs and symptoms which would warrant a diagnosis 
of MS.

The Board's September 2000 remand directed that the veteran 
undergo examinations by two specialists who were requested to 
make findings as to any current residuals of MS.

At a VA neurological examination in February 2001, the 
veteran was able to rise from a wheelchair and had a somewhat 
unsteady gait.  She was able to walk about five feet and 
return to the wheelchair.  She appeared to have good tone of 
both lower extremities.  Her visual acuity appeared to be 
intact.  Neurosensory also appeared to be intact.  There was 
no evidence of stocking/glove anesthesia.  She had good grip 
strength, bilaterally.  There was no evidence of any specific 
neuromotor or neurosensory deficits other than the veteran's 
subjective report of occasional tingling.  Deep tendon 
reflexes and Babinski's were normal, bilaterally.  There was 
no evidence of any spasticity of any of the muscles, which 
were of equal size, bilaterally.  The veteran did not appear 
to have any atrophy.  The examiner reported that the physical 
examination findings were not consistent with MS.

At a second neurological examination in February 2001, the 
examiner noted the veteran's medical history in her service 
medical records and post-service 
VA treatment records.  He reported that the veteran provided 
a rambling and evasive account of her history which contained 
many errors.  He performed physical and mental status 
examinations.  He reported as follows:

In my opinion, this patient displays no convincing 
evidence that she suffers a disease of the nervous 
system.  Furthermore, on review of the record there is 
no convincing evidence that she has ever suffered a 
disease of the nervous system.  In multiple sclerosis 
it would be most unusual for an episode of optic 
neuritis [as reported by the veteran to the examiner] 
to abolish vision completely.  Ordinarily, the patient 
describes the visual loss as a spot, a fog which can 
not be seen through, in the center of vision.  Some 
patients describe it as dirty eyeglass.  The condition 
may begin relatively abruptly, but it almost never 
recovers that way and it lasts for days, weeks, or 
sometimes months but does not go away within two 
minutes [as the veteran stated].  The double vision 
which the patient said is present in one eye is 
unlikely to be the case in the absence of keratoconus 
or some other disturbance of the eye which is capable 
of defracting light.  The weakness which she displays 
in her lower limbs at the present time is, in my 
opinion, the product of suggestion and has nothing 
whatsoever to do with weakness.  It is not associated 
with atrophy, change in tone, liberation of reflexes, 
clonus, or reflex abnormalities.  The disturbance of 
convergence is a phenomenon of presbyopia.  It is 
universally present in patients who have presbyopia 
(which includes all of us over the age of 35).  I can 
not tell from reading the eye examination with what 
degree of sophistication the eye was assessed.  The 
patient is, as far as I can tell, without an impairment 
of sensation.  There was no evidence from her moving 
about of vestibular or cerebellar disorder.  Her 
critical threshold of sensation in the fingers of her 
hands were quite normal.  The thresholds for two point 
discrimination on the tip of each index finger being 
3.1 mm and normal range being 2-4.  

The examiner stated that he was a board-certified neurologist 
of considerable experience in dealing with MS and reported 
further as follows:

It is not possible to identify any indication that this 
patient suffers a structural disease of the nervous 
system of any type.  The various manifestations, and in 
particular the collapsing weakness of the leg [reported 
by the veteran] are the product of suggestion.  Their 
severity is dependent entirely upon the intensity of 
the underlying emotional state, which her own doctor 
has been treating with Sertraline.  The only complaint 
that she has for which there is any structural basis, 
as it pertains to the nervous system, is double vision 
on forward gaze.  This is the result of presbyopia.  
Any reader over the age of 35 who takes off his 
glasses, holds his finger or pencil at arms length and 
then brings it increasing close to the face will find a 
point at which double vision occurs.  This is precisely 
what happens with this particular lady...On the basis of 
the review of this patient's record, I was not able to 
find anything which would have led me to the opinion 
that she ever suffered a structural disease of the 
nervous system and each examiner, particularly the 
neurologist, has expressed some kind of skepticism 
about her complaints.  On the other hand, this does not 
mean that this woman is without illness.  The illness, 
however, I think is of the type which her doctor is 
treating with Sertraline. I am not sure that it is 
correctly called major depression and feel no 
competence as a psychiatrist.

At a VA eye examination in March 2001, the diagnosis was no 
ocular abnormalities noted today, patient does have a history 
of retrobulbar optic neuritis and diplopia in the past.

In an April 2004 addendum to his examination report, the 
second neurological examiner noted the March 2001 VA eye 
examination diagnosis.  He also noted that an MRI in May 1999 
showed no evidence of MS.  He noted further that a repeat MRI 
had been requested in May 2003 but the veteran declined the 
test due to claustrophobia.  He stated, "This patient as far 
as I know had not had any recent studies including a spinal 
fluid examination.  The diagnosis of multiple sclerosis 
classically requires evidence of lesions disseminated in time 
and space...It is not possible in my opinion on the basis of 
the present evidence to establish a diagnosis of multiple 
sclerosis or any other structural disease of the brain or 
spinal cord.  I should be pleased to see this lady again 
[and] strongly urge that she attempts to tolerate an 
additional imaging study or allow a spinal fluid 
examination."

The veteran underwent another VA eye examination in May 2004.  
The eye examiner reported an opinion that there was no 
clinical evidence of any ocular manifestations of MS.

In the supplemental statement of the case furnished to the 
veteran in July 2004, it was noted that in his addendum of 
April 2004 the VA neurologist had urged the veteran to 
undergo an additional imaging study or a spinal fluid 
examination.  Neither the veteran nor her representative have 
indicated to VA that she is willing to have another MRI or to 
have a spinal tap.  They have not presented any medical 
evidence to refute the conclusion of the VA neurologist that 
the veteran does not have MS.  Upon consideration of the 
evidence of record, therefore, the Board is constrained to 
find that there is no competent medical evidence that the 
veteran has any current residuals of MS.  For that reason, 
there is no basis to allow an increased  evaluation for MS.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to an evaluation in excess of 30 percent for MS 
is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



